Citation Nr: 1334808	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  13-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for bilateral genu valgum with cruciate ligament instability, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

In the October 2008 rating decision on appeal, the RO reopened the Veteran's claim and denied it on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a rating decision issued in December 1991, the RO declined to reopen a claim for service connection for bilateral genu valgum with cruciate ligament instability.  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

2.  The evidence received since the December 1991 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of evidence already of record.

3.  The Veteran's bilateral genu valgum with cruciate ligament instability increased in severity in service.  


CONCLUSIONS OF LAW

1.  The December 1991 RO rating decision that declined to reopen a claim for service connection for bilateral genu valgum with cruciate ligament instability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral genu valgum with cruciate ligament instability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for bilateral genu valgum with cruciate ligament instability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

I.  Reopening the claim

The Veteran seeks to reopen his previously denied claim of service connection for bilateral genu valgum (knock knees) with cruciate ligament instability.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

In this case, the Veteran did not file an NOD with the December 1991 rating decision that declined to reopen his claim and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 1991 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson, 265 F.3d at 1369.  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim; rather it need only be probative in regard to each element that was a specified basis for the last disallowance).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The prior evidence considered in the final December 1991 denial consisted of the Veteran's service treatment records, service personnel records, letters from private physicians dated February 1989 and October 1990, an April 1989 VA examination report, and the Veteran's lay statements.  The basis of the final denial was that new and material evidence had not been received with respect to the element of incurrence or aggravation of the disability in service.

Since the December 1991 rating decision, new evidence added to the record consists of treatment records and letters from private treating orthopedist Dr. Foret dated August 1997 to February 2009, a December 2012 VA examination report, and statements from the Veteran.  This evidence includes medical opinions finding that the Veteran's bilateral genu valgum with cruciate ligament instability was aggravated beyond its natural progression by in-service activities and duties.  The absence of evidence that the disability was aggravated in service was an element of service connection upon which the prior denial was based.  Accordingly, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  It is therefore material and sufficient to reopen the previously-denied claim.  Shade.  The Board reopens the Veteran's claim of entitlement to service connection for bilateral genu valgum with cruciate ligament instability for a de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

II.  Analysis

The Veteran contends that his bilateral genu valgum (knock knees) with cruciate ligament instability was caused or aggravated by service.  Specifically, he reports that in his more than three years of sea service, his duties required him to stand and balance on rolling steel decks, climb ladders and stairs, and lift gear.  He contends that these activities caused or aggravated his bilateral genu valgum.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Genu valgum was not noted at entrance into service; in fact the lower extremities were found on examination to be normal.  Accordingly, the Veteran is presumed to have been sound on entry with respect to his knees.

This presumption may be rebutted by clear and unmistakable evidence demonstrating that bilateral genu valgum with cruciate ligament instability existed prior to service and was not aggravated by service.

Service treatment records (STRs) show the Veteran was first diagnosed with bilateral genu valgum in December 1965, in service.  This occurred after more than three years of active duty.  A January 1966 STR stated that he was having difficulty climbing ladders and walking on rolling decks and added a diagnosis of lax ligaments.  

In February 1966 a Medical Board made a report that led to the discharge of the Veteran.  The report shows that the Veteran had experienced pain in both knees for the last two to three years but it had become more severe over the last two to three months.  "The pain was noted only when the patient was at sea aboard ship and was aggravated...by climbing ladders or lifting gear.  [He] has essentially no symptoms when the ship is in port.  [He] has been on a heavy cruiser for two years and has noted an increase of symptoms at times when the ship is under way."  

The Medical Board report goes on to state, "The patient has had this known deformity all of his life," and diagnosed bilateral genu valgum as "congenital."  The Veteran was discharged for the condition, which was noted as "existed prior to entry, not aggravated by service."  

In order to rebut the presumption of soundness, the evidence must be clear and unmistakable that genu valgum existed prior to service.  The conclusion by the Medical Board in service is not contradicted by any medical source, although the Veteran disagrees with it now.  Given the qualifications of the Medical Board members (Medical Corps Officers) and the nature of the disability, it is sufficient to find the disability existed prior to service.  However, the documented in-service complaints manifestly show it increased in severity during service and that this was of a permanent sort is shown by a letter from a private physician and the report of a December 2012 VA examiner.  The private physician wrote, "my opinion [is that] military service aboard naval vessels from 1962-1966 most likely made the genetic knee condition worsen severely."  

The December 2012 VA examiner found "[g]enu valgum often progresses to degenerative joint disease requiring total knee replacement.  Because of the deformities in the Veteran's knees[,] significant exercise can accelerate the degenerative process.  . . .The Veteran's service activities and duties put additional stress on both knees most probably causing acceleration of the degenerative process."

Each of these positive opinions is supported by a clear rationale that cites to supporting facts in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore finds them probative.

The Board concludes that the evidence supports service connection.  The probative evidence shows that the Veteran's current disability of bilateral genu valgum with cruciate ligament instability was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


ORDER

Service connection for bilateral genu valgum with cruciate ligament instability is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


